t c summary opinion united_states tax_court michael white petitioner v commissioner of internal revenue respondent docket no 10060-0o1s filed date michael white pro_se douglas s polsky for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure and dollar_figure in petitioner's federal income taxes respectively for and and corresponding penalties under sec_6662 in the amounts of dollar_figure and dollar_figure some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioner's legal residence was edgewood new mexico for each of the years in question petitioner claimed itemized_deductions on a schedule a itemized_deductions of his federal_income_tax return in the notice_of_deficiency respondent disallowed all the amounts claimed as deductions for each of the years at issue for charitable_contributions and miscellaneous_itemized_deductions the latter consisting of unreimbursed employee business_expenses for the year other itemized_deductions claimed by petitioner although substantiated were less than the allowable standard_deduction under sec_63 consequently respondent allowed petitioner the standard_deduction for that year at trial respondent conceded that petitioner substantiated an itemized_deduction for home mortgage interest for and as a result of that concession petitioner is entitled to itemized_deductions for in lieu of the standard_deduction determined in the notice_of_deficiency at trial petitioner conceded the deficiencies challenging only the penalties under sec_6662 in addition to considering that issue the court also considers the applicability of sec_6673 to the facts of this case petitioner was gainfully_employed for the years at issue as a paramedic firefighter for one of the counties in new mexico prior to the years at issue petitioner prepared his own federal_income_tax returns for the years in question someone recommended that petitioner employ a return preparer robin beltran the individual who recommended mr beltran represented that mr beltran was a great guy who was a cpa and really knows his stuff is willing to show you the stuff in the tax laws that show you all the loopholes and he can certainly save you a lot of money petitioner arranged to engage the services of mr beltran for his federal_income_tax returns and for years thereafter for the initial year petitioner presented to mr beltran the same type documentation petitioner maintained for the years in which petitioner prepared his own returns that documentation appeared to be for charitable_contributions and employee_expenses mr beltran advised petitioner that such records were not necessary because irrespective of records a taxpayer under the law was allowed certain amounts as deductions for such expenses the return prepared by mr beltran reflected an overpayment of dollar_figure an amount which surprised petitioner he guestioned mr beltran about the size of the refund as he testified at trial how do you get that much money back i haven't been getting that type of return back myself i don't know that much about taxes that's why i'm hiring you but how does that work how do you do that well mr white that's why you're hiring a tax professional that's why you come to a cpa because i study this for a living there are loopholes that you can't find on your own that i can find for you therefore you have a larger return and because i'm able to find those loopholes for you you'll keep coming back to me and by the way if you can refer people to me and tell them what a good job i've done for you i'll give you a break on next year's taxes mr beltran you're a wonderful guy thank you for your assistance how can i spread your name around well let me give you a stack of cards and of course he gives me a stack of cards robin the tax man so i start telling other people about him and talking to other people that have used him before yes he did the same thing for me he did a great job so that was '98 i believe i used him for i used him for the year did not realize that there was a problem until when i got the first notice of audit and then all alarms went off in spite of his reservations about the refunds for the years in question petitioner did not review the returns or ascertain what deductions claimed on the returns accounted for such overpayments petitioner did not consult with any_tax professionals to review the returns prepared by mr beltran ’ the following itemized_deductions as well as others not in question were claimed on the and tax returns prepared by mr beltran charitable_contributions dollar_figure dollar_figure unreimbursed employee_expenses before the sec_67 a limitation big_number big_number petitioner acknowledged that his actual charitable_contributions were considerably less than the amounts claimed on his returns and although he maintained logs for his employee- related expenses mr beltran advised him as noted above that such records were not necessary petitioner did not at trial make any claim for a deduction for employee business_expenses or charitable_contributions when petitioner began receiving correspondence from the internal_revenue_service questioning his and returns he referred everything to mr beltran who promised to take care of the problem however petitioner never executed a power this case is one of numerous cases heard by the court involving tax returns prepared by mr beltran which essentially involve the same deductions at some point in the audit process mr beltran ceased all communications with his former clients of attorney designating mr beltran as his representative nor did mr beltran undertake to represent petitioner with the internal_revenue_service or otherwise assist petitioner in addressing respondent's inquiries petitioner contends he should be absolved of liability for the sec_6662 penalties because he relied on the representations of his return preparer sec_6662 provides for an accuracy-related_penalty egual to percent of any portion of an underpayment_of_tax required to be shown on the return that is attributable to the taxpayer's negligence or disregard of rules or regulations sec_6662 and b negligence consists of any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard consists of any careless reckless or intentional disregard sec_6662 the courts have refined the code definition of negligence as a lack of due care or failure to do what a reasonable and prudent person would do under similar circumstances 925_f2d_348 9th cir affg t cc sec_1_6662-3 income_tax regs provides that negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction on a return which would seem to a reasonable and prudent person to be 'too good to be true’ under the circumstances an exception applies when the taxpayer demonstrates there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances the most important factor is the extent of the taxpayer's effort to assess the proper tax_liability stubblefield v commissioner tcmemo_1996_537 sec_1_6664-4 income_tax regs under sec_1 b income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer moreover a taxpayer is generally charged with knowledge of the law 99_tc_202 although a taxpayer is not subject_to the addition_to_tax for negligence where the taxpayer makes honest mistakes in complex matters the taxpayer must take reasonable steps to determine the law and to comply with it id under certain circumstances a taxpayer may avoid the accuracy-related_penalty for negligence where the taxpayer reasonably relied on the advice of a competent professional sec_1_6664-4 income_tax regs sec_6664 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 reliance on a professional adviser standing alone is not an absolute defense to negligence it is only one factor to be considered in order for reliance on a professional adviser to relieve a taxpayer from the negligence_penalty the taxpayer must establish that the professional adviser on whom he or she relied had the expertise and knowledge of the relevant facts to provide informed advice on the subject matter freytag v commissioner supra pincite petitioner made no effort to ascertain the professional background and qualifications of his return preparer mr beltran he failed to examine the returns prepared by mr beltran except to ascertain the amount of the refunds he could expect petitioner did not look beyond that as he was obviously interested more in the recommendation he had received on mr beltran that he was a good guy and can certainly save you a lot of money the court is satisfied that petitioner knew that he could only claim deductions that could be substantiated and when his returns reflected refunds considerably higher than what he normally would have received his failure to examine the returns or to have someone examine the returns for him to ascertain the reasons for such overpayments constitutes negligence or disregard of rules or regulations petitioner consciously failed to examine the returns because he knew that the returns must have contained information that was false with the obvious reservations petitioner had at the time the returns were prepared he nevertheless failed to ascertain from tax professionals whether his returns were correctly prepared these facts demonstrate to the court that petitioner made no reasonable effort to ascertain his correct_tax liability for the years at issue stubblefield v commissioner supra on this record the court sustains respondent on the sec_6662 accuracy-related_penalties for the years at issue sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty not exceeding dollar_figure when in the court's judgment proceedings have been instituted or maintained by the taxpayer primarily for delay or where the taxpayer's position in the proceeding is frivolous or groundless although petitioner conceded the deficiencies and challenged only the penalties under sec_6662 the court considers petitioner's claim that he should not be liable for the penalties to be frivolous and groundless petitioner knew that a substantial portion of the itemized_deductions at issue was false and could not be sustained other circumstances noted above need not be repeated here the function of this court is to provide a forum to decide issues relating to liability for federal taxes at trial petitioner realized that he had no case with respect to the deficiencies but chose to continue to challenge the imposition of -- - the penalties under sec_6662 any reasonable and prudent person under the facts presented to the court should have known that the claimed deductions could not have been sustained and petitioner knew that we do not and should not countenance the use of this court as a vehicle for a disgruntled litigant to proclaim the wrongdoing of another his return preparer as a basis for relief from a penalty that was determined by respondent on facts that clearly are not sustainable golub v commissioner tcmemo_1999_288 petitioner therefore has interfered with the court's function to the detriment of other parties having cases with legitimate issues for the court to consider petitioner has caused needless expense and wasted resources not only for the court but for its personnel respondent and respondent's counsel under these circumstances the penalty under sec_6673 is warranted and petitioner will be ordered to pay a penalty of dollar_figure to the united_states under sec_6673 reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
